EXHIBIT 13 CBRL Group, Inc. Selected Financial Data (Dollars in thousands except share data) For each of the fiscal years ended August 1, 2008(a)(b) August 3, 2007(b)(c)(d) July 28, 2006(b)(e) July 29, 2005(b)(f) July 30, 2004(b)(g) Selected Income Statement Data: Total revenue $ 2,384,521 $ 2,351,576 $ 2,219,475 $ 2,190,866 $ 2,060,463 Income from continuing operations 65,303 75,983 95,501 105,363 93,260 Income from discontinued operations, net of tax 250 86,082 20,790 21,277 18,625 Net income 65,553 162,065 116,291 126,640 111,885 Basic net income per share: Income from continuing operations 2.87 2.75 2.23 2.20 1.91 Income from discontinued operations, net of tax 0.01 3.11 0.48 0.45 0.38 Net income per share 2.88 5.86 2.71 2.65 2.29 Diluted net income per share: Income from continuing operations 2.79 2.52 2.07 2.05 1.78 Income from discontinued operations, net of tax 0.01 2.71 0.43 0.40 0.34 Net income per share 2.80 5.23 2.50 2.45 2.12 Dividends paid per share(h) $ 0.68 $ 0.55 $ 0.51 $ 0.47 $ 0.33 As Percent of Revenues: Cost of goods sold 32.4 % 31.7 % 31.8 % 32.7 % 33.0 % Labor and related expenses 38.2 38.0 37.6 37.5 37.6 Impairment and store closing charges 0.2 Other store operating expenses 17.7 17.4 17.3 16.9 16.5 Store operating income 11.7 12.9 13.1 12.9 12.9 General and administrative expenses 5.4 5.7 5.8 5.2 5.4 Operating income 6.3 7.2 7.3 7.7 7.5 Income before income taxes 3.9 5.0 6.3 7.3 7.1 Selected Balance Sheet Data: Working capital (deficit)(i) $ (44,080 ) $ (74,388 ) $ (6,280 ) $ (80,060 ) $ (20,808 ) Current assets from discontinued operations 401,222 362,656 322,642 Total assets 1,313,703 1,265,030 1,681,297 1,533,272 1,435,704 Long-term debt 779,061 756,306 911,464 212,218 185,138 Other long-term obligations(j) 122,842 67,499 55,128 38,862 28,411 Shareholders' equity 92,751 104,123 302,282 869,988 873,336 Selected Cash Flow Data: Purchase of property and equipment, net of insurance recoveries, from continuing operations $ 87,849 $ 96,447 $ 89,167 $ 124,624 $ 108,216 Share repurchases 52,380 405,531 704,160 159,328 69,206 Selected Other Data: Common shares outstanding at end of year 22,325,341 23,674,175 30,926,906 46,619,803 48,769,368 Cracker Barrel stores open at end of year 577 562 543 529 504 Average Unit Volumes(k): Cracker Barrel restaurant $ 3,282 $ 3,339 $ 3,248 $ 3,291 $ 3,217 Cracker Barrel retail 898 917 876 959 988 Comparable Store Sales (l): Period to period increase (decrease) in comparable store sales: Cracker Barrel restaurant 0.5 % 0.7 % (1.1 )% 3.1 % 2.0 % Cracker Barrel retail (0.3 ) 3.2 (8.1 ) (2.7 ) 5.3 Memo: Number of Cracker Barrel stores in comparable base 531 507 482 466 445 (a) Includes charges of $877 before taxes for impairment and store closing costs from continuing operations. (b) Due to the divestiture of Logan’s Roadhouse, Inc. (“Logan’s”) in fiscal 2007, Logan’s is presented as a discontinued operation. (c) Fiscal 2007 consisted of 53 weeks while all other periods presented consisted of 52 weeks. The estimated impact of the additional week was to increase consolidated fiscal 2007 results as follows: total revenue, $46,283; store operating income, 0.1% of total revenue; operating income, 0.2% of total revenue; income from continuing operations, 0.1% of total revenue; and diluted income from continuing operations per share, $0.14. (d) We completed a 5,434,774 common share tender offer and repurchased 3,339,656 common shares in the open market (see Note 7 to the Consolidated Financial Statements).We redeemed our zero-coupon convertible notes (see Note 8 to the Consolidated Financial Statements). (e) Includes charges of $5,369 before taxes for impairment and store closing costs from continuing operations.We completed a 16,750,000 common share repurchase by means of a tender offer.We adopted SFAS 123R, “Share-Based Payment,” on July 30, 2005. (f) Includes charges of $431 before taxes for impairment costs. (g) Includes in general and administrative expense charges of $5,210 before taxes, as a result of settlement of certain litigation. (h) On September 20, 2007, our Board of Directors (the “Board”) increased the quarterly dividend to $0.18 per share per quarter (an annual equivalent of $0.72 per share) from $0.14 per share per quarter.We paid dividends of $0.18 per share during the second, third and fourth quarters of 2008.Additionally, on September 18, 2008, the Board increased the quarterly dividend to $0.20 per share, declaring a dividend payable on November 5, 2008 to shareholders of record on October 17, 2008. (i) Working capital (deficit) excludes discontinued operations. (j) The increase in other long-term obligations in 2008 as compared to prior years is primarily due to the increase in our interest rate swap liability (see Note 2 to the Consolidated Financial Statements) and the adoption of FIN 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (see Note 12 to the Consolidated Financial Statements). (k) Average unit volumes include sales of all stores.Fiscal 2007 includes a 53rd week while all other periods presented consist of 52 weeks. (l) Comparable store sales and traffic consist of sales and calculated number of guests, respectively, of units open at least six full quarters at the beginning of the year; and are measured on comparable calendar weeks. MARKET PRICE AND DIVIDEND INFORMATION The following table indicates the high and low sales prices of our common stock, as reported by The Nasdaq Global Market, and dividends paid for the quarters indicated. Fiscal Year 2008 Fiscal Year 2007 Prices Dividends Paid Prices Dividends Paid High Low High Low First $ 42.74 $ 35.75 $ 0.14 $ 43.93 $ 32.04 $ 0.13 Second 37.97 24.00 0.18 47.61 42.03 0.14 Third 38.87 30.40 0.18 50.74 44.18 0.14 Fourth 38.02 18.93 0.18 47.50 36.72 0.14 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis provides information which management believes is relevant to an assessment and understanding of our consolidated results of operations and financial condition.The discussion should be read in conjunction with the Consolidated Financial Statements and notes thereto.All dollar amounts reported or discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) are shown in thousands.References in MD&A to a year or quarter are to our fiscal year or quarter unless otherwise noted. This overview summarizes the MD&A, which includes the following sections: · Executive Overview – a general description of our business, the restaurant industry and our key performance indicators. · Results of Operations – an analysis of our consolidated statements of income for the three years presented in our consolidated financial statements. · Liquidity and Capital Resources – an analysis of our primary sources of liquidity, capital expenditures and material commitments. · Critical Accounting Estimates – a discussion of accounting policies that require critical judgments and estimates. EXECUTIVE OVERVIEW CBRL Group, Inc. (the “Company,” “our” or “we”) is a publicly traded (Nasdaq: CBRL) company that, through certain subsidiaries, is engaged in the operation and development of the Cracker Barrel Old Country Store® (“Cracker Barrel”) restaurant and retail concept.As of September 24, 2008, the Company operated 579 Cracker Barrel restaurants and gift shops located in 41 states. The restaurants serve breakfast, lunch and dinner. The retail area offers a variety of decorative and functional items specializing in rocking chairs, holiday gifts, toys, apparel and foods.Until December 6, 2006, we also owned the Logan’s Roadhouse® (“Logan’s”) restaurant concept, but we divested Logan’s at that time (see Note 3 to our Consolidated Financial Statements).As a result, Logan’s is presented as discontinued operations in the Consolidated Financial Statements and the accompanying notes to the Consolidated Financial Statements for all periods presented. Unless otherwise noted, this MD&A relates only to results from continuing operations. Restaurant Industry Cracker Barrel stores operate in the full-service segment of the restaurant industry in the United States. The restaurant business is highly competitive with respect to quality, variety and price of the food products offered. The industry is often affected by changes in the taste and eating habits of the public, local and national economic conditions affecting spending habits, population and traffic patterns. There are many segments within the restaurant industry which often overlap and provide competition for widely diverse restaurant concepts.
